Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant arguments/remarks, filed 12/13/2021, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous prior art rejections of the independent claims have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-8, 10-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17, the closest prior art is considered previously cited Biber (US 2013/0225980). Biber teaches a local coil that includes a plurality of substrates that are able to move with respect to each other [See Fig. 5, substrates 1, 2, and 4]. However, Biber is silent in teaching "an enclosure that surrounds the plurality of substrates at least partially, such that the plurality of substrates and overlapping portions thereof are arranged inside the enclosure," where the enclosure includes "an aperture that corresponds to openings in respective adjacent and overlapping substrates of the plurality of substrates." Biber teaches the coil sections 1-4 may overlap (see Fig. 5 of Biber), but those overlapping portions are not arranged inside the cover plate 11 (i.e., enclosure). Therefore, claims 1 and 17 overcome the most relevant prior art. Claims 2-8, 10-16, and 19 are considered allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896